Citation Nr: 0949117	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  96-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an inflammatory 
bowel disease.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

This appeal was previously before the Board in January 2006, 
when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that the 
matters must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.

When this case was last before the Board, it was remanded for 
further efforts to obtain the Veteran's service treatment 
records.  In March 2006, the RO submitted another request for 
the Veteran's service treatment records, which generated an 
essentially negative response.  Nevertheless, the Board finds 
that further development efforts are necessary.  

The service personnel records reflect that upon release from 
active duty in June 1991, the Veteran returned to his reserve 
unit.  Thus, it is likely the Veteran's service treatment 
records were sent to the Records Management Center (RMC).  
See The Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part III, Subpart iii, 
Chapter 2, Section B, 13, d (noting that the Army sends STRS 
belonging to reservists with prior active duty to the RMC).  
It does not appear that the RO has asked that particular 
entity, the RMC, to search for the Veteran's service 
treatment records.  This should be accomplished.

Additionally, in a May 2006 statement, the Veteran reported 
private treatment by a Dr. Harsh Dalal.  While he 
subsequently submitted release forms for other private 
physicians, he did not submit one for Dr. Dalal.  On remand, 
the Veteran should be provided another opportunity to submit 
a release form for this physician.

Lastly, the Board notes that the Veterans of Foreign Wars 
previously represented the Veteran.  However, a September 
2009 letter from a private attorney, Douglas E. Sullivan, 
indicates that he had been retained to handle the Veteran's 
case, and in November 2009, he received a copy of the 
Veteran's claims file.  The record does not currently contain 
any document formerly designating Mr. Sullivan as the 
Veteran's representative.  This should be done on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain documentation (such as a fee 
agreement or VA Form 22a) formally 
designating Douglas E. Sullivan as the 
Veteran's representative and associate it 
with the claims file.

2.  Ask the Veteran to submit a VA Form 
21-4142 for Dr. Harsh Dalal and attempt 
to obtain these treatment records.

3.  Request that the RMC make a search 
for Veteran's service treatment records.  
The request should be made consistent 
with the provisions of current manuals, 
(see M21-MR, Part III, Subpart iii, 
Chapter 2, Section B, 12, a)  All 
attempts to obtain the service treatment 
records from the RMC, and any negative 
response, should be fully documented.  
Additionally, if the RMC does not have 
the requested records, the Veteran should 
be notified of this fact, and the RO 
should take the steps necessary to issue 
a formal finding of the unavailability of 
the service treatment records.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


